Exhibit 10.1


EXECUTION VERSION


CONFIDENTIAL SEPARATION AND RELEASE AGREEMENT


This AGREEMENT (“Agreement”) made June 30, 2020 (the “Effective Date”), by and
between Sterling Jewelers Inc., a Delaware corporation (including its successors
and assigns, the “Company”), and Judith Lynn Dennison (the “Employee”).
WHEREAS, the Company and the Employee entered into that certain Termination
Protection Agreement, dated October 15, 2015, as amended (“TPA”);
WHEREAS, the Company acknowledges that the Employee has voluntarily tendered her
resignation, to be effective August 31, 2020;
WHEREAS, the Company desires to continue to employ the Employee and the Employee
has agreed to continue to be employed by the Company through the Termination
Date (as defined below);
WHEREAS, the Employee and the Company both agree that the Employee’s employment
with the Company and its subsidiaries and affiliates will terminate effective as
of the Termination Date or otherwise pursuant to the terms and conditions of
this Agreement.
NOW, THEREFORE, in consideration of such services and the mutual covenants and
promises herein contained, the Company and the Employee hereby agree as follows:
1.Resignation. The Employee acknowledges that on August 31, 2020 the Employee’s
employment with the Signet Group will terminate (the “Termination Date”). As of
the Termination Date, the Employee will resign from the Employee’s position,
Chief Legal and Transformation Officer of Signet Jewelers Limited and its
subsidiaries (the “Signet Group”), and resign from and/or be removed from all
offices and directorships held by the Employee in the Company or any of its
subsidiaries or affiliates. The Employee agrees to execute any documentation
presented by the Company to effectuate all such resignations and/or removals
from such offices and/or directorships held by the Employee. If Employee’s
employment is terminated prior to the Termination Date, the TPA shall govern
such termination and this Agreement shall have no further force and effect.


2.Termination.


(a)Accrued Benefits. The Employee shall be entitled to receive: (i) base salary
and accrued and unused vacation through the Termination Date in accordance with
the Company’s normal payroll practices, (ii) any annual bonus or long-term
incentive plan payment that has been earned by the Employee for a completed
fiscal year prior to the Termination Date (or with respect to a long-term
incentive plan payment, a completed performance cycle) ending prior to the date
of termination of employment but which remains unpaid as of such date payable in
accordance with the applicable plan, and (iii) any vested benefits to which the
Employee is entitled under the employee benefit plans of the Company, payable
pursuant to the terms and conditions of such benefit plans.


(b)Payments. Subject to the Employee’s timely execution, delivery and
non-revocation of a Release (as described in Section 2(c) below) on or following
the Termination Date, and continued compliance with Sections 5, 6, 7, 8 and 9
below, the Employee shall be entitled to receive a lump sum amount equal to the
full amount of the Short Term Incentive Plan (“STIP”) bonus the Employee would
have otherwise received for the first half of fiscal year 2021, based on the
actual level of achievement of the target set for such portion of fiscal year
2021, payable during the period commencing on the 15th of April and ending on
the 31st of May following the end of fiscal year 2021. For the avoidance of
doubt, the Employee shall be eligible to earn a STIP bonus equal to one half of
the Employee’s target bonus for fiscal year 2021 (the Employee’s target bonus
for fiscal year 2021 is 75% of base salary or $487,500; 50% * $487,500 =
$243,750 at target level of performance), subject to the actual level of
achievement of the performance metrics applicable to the first half of fiscal
year 2021, which achievement may be at, above or below target and Employee’s
STIP bonus may be up to 200% of the Employee’s target bonus for such period
(i.e. $487,500 at maximum level of performance).


If the Employee participated in direct deposit as of the Termination Date, the
Employee’s payment, if any, pursuant to this Section 2(b) will be direct
deposited. If the Employee did not participate in direct deposit, the Employee
will be issued a live check to the Employee’s last reported home address on file
with the Company. The payment described in this Section 2(b) will be reduced to
cover any outstanding financial obligations the Employee owes to the Company as
of the Termination Date, to the extent permissible under law, and without the
incurrence of additional tax obligations under Section 409A of the Internal




--------------------------------------------------------------------------------




Revenue Code of 1986, as amended (the “Code”) and the regulations and guidance
promulgated thereunder (collectively, “Section 409A”).
(c)The Employee’s entitlement to the payment set forth in Section 2(b) above
shall be subject to and contingent upon the Employee’s execution and delivery to
the Company of a general release and waiver of claims in the form attached
hereto as Exhibit A (the “Release”) on or after the Termination Date and such
Release becoming irrevocable within thirty (30) days following the Termination
Date. For the avoidance of doubt, the Employee shall forfeit the payment set
forth in Section 2(b) if the Release has not been executed, delivered to the
Company and become irrevocable within such thirty (30) day period.


3.Sole Payments. The payment set forth in Section 2 shall be the sole and
exclusive payment to which the Employee shall be entitled in respect of the
Employee’s termination of employment with the Company on the Termination Date.


4.No Long-Term Incentive Plan Grants or Merit Increase. The Employee
acknowledges and agrees that (i) she is not entitled to any future equity award
grants under the Signet Jewelers Limited Omnibus Incentive Plan or otherwise and
(ii) she is not eligible for any future merit increase with respect to base
salary.


5.Restrictive Covenants.


(a)During the term of the Employee’s employment with the Company or any of its
subsidiaries or affiliates and for all time thereafter, the Employee shall keep
secret and retain in strictest confidence and not divulge, disclose, discuss,
copy or otherwise use or suffer to be used in any manner, except in connection
with the Business of the Company and of any of the subsidiaries or affiliates of
the Company, any trade secrets, confidential or proprietary information and
documents or materials owned, developed or possessed by or for the Company or
any of the subsidiaries or affiliates of the Company pertaining to the Business
of the Company or any of the subsidiaries or affiliates of the Company; provided
that such information referred to in this Section 5(a) shall not include
information that is or has become generally known to the public or the jewelry
trade without violation of this Section 5. For purposes of the Agreement,
“Business” shall mean the operation of a retail jewelry business that sells to
the public jewelry, watches and associated services including through
e-commerce.


(b)The Employee acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,
patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof (collectively,
“Works”) relating to the Business or planned business of the Company or any of
the subsidiaries or affiliates of the Company that, alone or jointly with
others, the Employee may create, make, develop or acquire during the term of
Employee’s employment with the Company or any of its subsidiaries or affiliates
(collectively, the “Developments”) are works made for hire and shall remain the
sole and exclusive property of the Company and its subsidiaries and affiliates
and the Employee hereby assigns to the Company all of the Employee’s right,
title and interest in and to all such Developments and the Employee shall take
any action reasonably necessary to achieve the foregoing result. Notwithstanding
any provision of this Agreement to the contrary, “Developments” shall not
include any Works that do not relate to the Business or planned business of the
Company or any of the subsidiaries or affiliates of the Company.


(c)The Employee agrees that the Employee shall not, directly or indirectly,
without the prior written consent of the Company:


(i)During the Employee’s employment with the Company or any of its subsidiaries
or affiliates and for a period of one year commencing upon the date of
Employee’s termination of employment (the “Restricted Period”), solicit, entice,
persuade or induce any employee, consultant, agent or independent contractor of
the Company or of any of the subsidiaries or affiliates of the Company to
terminate his or her employment or engagement with the Company or such
subsidiary or affiliate, to become employed by any person, firm or corporation
other than the Company or such subsidiary or affiliate or approach any such
employee, consultant, agent or independent contractor for any of the foregoing
purposes; or


(ii)during the Employee’s employment with the Company or any of its subsidiaries
or affiliates and for a period fifteen months, directly or indirectly own,
manage, control, invest or participate in any way in, consult with or render
services to or for any person or entity (other than for the Company or any of
the subsidiaries or affiliates of the Company) which is materially engaged in
the Business (“materially” meaning deriving more than 25% of its revenue from
the sale of jewelry and watches per year as of the applicable date); provided
that the Employee shall be entitled to own up to 1% of any class of outstanding
securities of any company whose common stock is listed on a national securities
exchange or included for trading on the NASDAQ Stock Market.


(d)The Employee acknowledges that the services to be rendered by the Employee
are of a special, unique and extraordinary character and, in connection with
such services, the Employee will have access to confidential information vital


2

--------------------------------------------------------------------------------




to the Business of the Company and the subsidiaries and affiliates of the
Company. By reason of this, the Employee consents and agrees that if the
Employee violates any of the provisions of Section 5 hereof, the Company and the
subsidiaries and affiliates of the Company would sustain irreparable injury and
that monetary damages will not provide adequate remedy to the Company and that
the Company shall be entitled to have Section 5 specifically enforced by any
court having equity jurisdiction. Nothing contained herein shall be construed as
prohibiting the Company or any of the subsidiaries or affiliates of the Company
from pursuing any other remedies available to it for such breach or threatened
breach, including, without limitation, the recovery of damages from the Employee
or cessation of any payment hereunder without requirement for posting a bond.
The Employee further acknowledges that: (i) the Employee will not at any time,
directly or indirectly violate this Section 5; (ii) payment of the amount (if
any) set forth in Section 2(b) under this Agreement shall not be made if the
Employee violates this Section 5; (iii) the Company shall have no further
obligation at any time to pay the amount (if any) set forth in Section 2(b)
under this Agreement if the Employee violates this Section 5; and (iv) to the
extent allowed by law, the Employee shall be required to return to the Company
any payment the Company paid the Employee pursuant to this Agreement less two
hundred fifty dollars ($250.00) if the Employee violates this Section 5.


6.Cooperation.    The Employee shall provide the Employee’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during the Employee’s
employment hereunder.


7.Return of Property and Documents. As a material provision of this Agreement,
and as a condition of the receipt of the payment described in Section 2(b) of
this Agreement, as of the date of the Employee’s termination of employment, the
Employee shall have, and represent to have, returned to the Company all Company
property (including, without limitation, any and all computers, identification
cards, card key passes, fobs, corporate credit cards, corporate phone cards,
corporate motor vehicles, files, memoranda, keys and software) in the Employee’s
possession and the Employee shall not make or retain any duplicates or
reproductions of such items. The Employee further agrees that, as a material
provision of this Agreement, as of the date of the Employee’s termination of
employment, the Employee shall have, and represent to have, delivered to the
Company all copies of any confidential information of the Company in the
Employee’s possession, custody or control, including all copies of any analyses,
compilations, studies or other documents in the Employee’s possession, custody
or control that contain any such confidential information (whether in electronic
or paper form), and that as of the date of the Employee’s termination of
employment, the Employee shall no longer possess any such Company property or
confidential information in any form. The Company has no obligation to pay the
amount (if any) set forth in Section 2(b) of this Agreement until it is
satisfied that the Employee has returned all Company property the Employee
possesses or controls


8.Confidentiality. The Employee acknowledges and agrees that the Employee will
keep the terms, amount, and facts of, and any discussions leading up to, this
Agreement strictly and completely confidential, and that the Employee will not
communicate or otherwise disclose to any employee of the Company (past, present,
or future), or to any member of the general public, the terms, amounts, copies,
or fact of this Agreement, except as may be required by law or compulsory
process; provided, however, that the Employee may make such disclosures to the
Employee’s tax/financial advisors or legal counsel as long as they agree to keep
the information confidential. If asked about any of such matters, to the extent
permissible, the Employee’s response shall be that the Employee may not discuss
any of such matters, except that nothing in this Agreement shall affect the
Employee’s rights to engage in activity protected by Section 7 of the National
Labor Relations Act. Notwithstanding anything herein to the contrary, nothing in
this Section 8 shall: (i) prohibit the Employee from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation; or (ii) require notification or prior approval by the Company
of any reporting described in clause (i).


The Employee is hereby notified, in accordance with the Defend Trade Secrets Act
of 2016, 18 U.S.C. § 1833(b), that: (i) an individual shall not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, or to an attorney, solely for the purpose of
reporting or investigating a suspected violation of law; (ii) an individual
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal; and (iii) an individual who files a lawsuit for retaliation by an
employer for reporting a suspected violation of law may disclose the trade
secret to the attorney of the individual and use the trade secret information in
the court proceeding, if the individual files any document containing the trade
secret under seal and does not disclose the trade secret except pursuant to
court order. Notwithstanding anything herein to the contrary, nothing in this
Agreement shall: (i) prohibit the Employee from making reports of possible
violations of federal law or regulation to any governmental agency or entity in
accordance with the provisions of and rules promulgated under Section 21F of the
Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of state or federal
law or regulation; or (ii) require notification or prior approval by the Company
of any reporting described in clause (i).


3

--------------------------------------------------------------------------------






In the event of a breach of the confidentiality provisions set forth in this
Section 8 of the Agreement by the Employee, the Company may suspend any payment
due under this Agreement pending the outcome of litigation and/or arbitration
regarding such claimed breach of this Agreement by the Employee.
9.Non-Defamation and Non-Disparagement. The Employee shall not at any time,
publicly or privately, verbally or in writing, directly or indirectly, make or
cause to be made any defaming and/or disparaging, derogatory, misleading or
false statement about the Company or its products, or any current or former
directors, officers, employees, or agents of the Company, or the business
strategy, plans, policies, practices or operations of the Company to any person
or entity, including members of the investment community, press, customers,
competitors, employees and advisors of the Company. Truthful disclosure (i) to
any government agency regarding possible violations of federal law or regulation
in accordance with any whistleblower protection provisions of state or federal
law or regulation, or (ii) as required by law, legal or other proceedings,
government filings, or investigations by a governmental authority with
jurisdiction, in each case, shall not be deemed to violate this paragraph. The
Company shall instruct the Company’s Named Executive Officers and Board of
Directors to not disparage or make negative, derogatory or defamatory statements
about the Employee, except that nothing herein shall preclude the Company,
including such individuals, from making any and all truthful statements as
required by law, in legal or other proceedings, government filings, or
investigations by a governmental authority with jurisdiction, in each case.


10.Consequences of Breach. The Employee acknowledges and agrees that the
obligations and responsibilities in this Agreement are reasonable and not unduly
restrictive. The Employee further recognizes that damages incurred by the
Company as a result of the Employee’s breach of this Agreement will be difficult
to measure, that monetary damages will not provide adequate relief, and that in
the event of any such breach: (i) the Company shall be entitled to apply for and
receive an injunction without bond to restrain any such violation; (ii) the
Company shall not be obligated to provide any payment under this Agreement;
(iii) the Employee shall be obligated to pay to the Company its costs and
expenses in enforcing its rights; and (iv) as an alternative to (iii), the
Company may withhold and retain all but two hundred fifty dollars ($250.00) of
the value of any payment under this Agreement provided to the Employee. The
covenants in this Section 10 shall not be deemed to be a penalty nor forfeiture.


11.Severability. In the event that any one or more of the provisions of this
Agreement are held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby.


12.Waiver. No waiver by either party of any breach by the other party of any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of any other provision or condition at the time or at
any prior or subsequent time.


13.Governing Law and Forum. This Agreement shall be subject to, and governed by,
the laws of the State of Ohio applicable to contracts made and to be performed
therein, without regard to conflict of laws principles thereof. Any action to
enforce any of the provisions of this Agreement shall be brought in a court of
the State of Ohio located in Summit County or in a Federal court located in
Cleveland, Ohio. The parties consent to the jurisdiction of such courts and to
the service of process in any manner provided by Ohio law. Each party
irrevocably waives any objection which it may now or hereafter have to the
laying of the venue of any such suit, action, or proceeding brought in such
court and any claim that such suit, action, or proceeding brought in such court
has been brought in an inconvenient forum and agrees that service of process in
accordance with the foregoing sentences shall be deemed in every respect
effective and valid personal service of process upon such party.


THE EMPLOYEE ACKNOWLEDGES THAT, BY SIGNING THIS AGREEMENT, HE IS WAIVING ANY
RIGHT THAT HE MAY HAVE TO A JURY TRIAL RELATED TO THIS AGREEMENT.
14.Withholding. The Company shall deduct or withhold, or require the Employee to
remit to the Company, the minimum statutory amount to satisfy federal, state or
local taxes required by law or regulation to be withheld with respect to any
benefit provided hereunder.


15.Entire Agreement. This Agreement and the Release, constitute the entire
agreement and understanding of the parties with respect to the subject matter
herein and supersede all prior agreements, arrangements and understandings,
whether written or oral, between the parties, including the TPA (except as
otherwise set forth herein prior to the Termination Date); provided that nothing
in this Agreement shall negate or limit the Employee’s obligations under the
Code of Business Conduct and Ethics. There are no restrictions, agreements,
promises, warranties, covenants or undertakings between the parties with respect
to the subject matter herein other than those expressly set forth herein. The
Employee acknowledges and agrees that he is not relying on any representations
or promises by any representative of the Company concerning the meaning of any
aspect of this Agreement


4

--------------------------------------------------------------------------------




or the Release. This Agreement and the Release may not be altered or modified
other than in a writing signed by the Employee and an authorized representative
of the Company.


16.Notices. All notices given hereunder shall be given in writing, shall
specifically refer to this Agreement and shall be personally delivered or sent
by telecopy or other electronic facsimile transmission or by registered or
certified mail, return receipt requested, at the address set forth below or at
such other address as may hereafter be designated by notice given in compliance
with the terms hereof:


If to the Employee:     To the Employee’s last address set forth on the payroll
records of the Company.


If to the Company:     Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333
Fax: (330) 664-4379
Attn: Chief Legal, Risk & Corporate Affairs Officer


If notice is mailed, such notice shall be effective upon mailing, or if notice
is personally delivered or sent by telecopy or other electronic facsimile
transmission, it shall be effective upon receipt.


17.Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by the Employee, the Company and their respective
heirs, successors and assigns, except that the Employee may not assign his
rights or delegate his obligations hereunder without the prior written consent
of the Company.


18.Section 409A.


(a)The intent of the parties is that payments and benefit under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith or exempt therefrom, as applicable. If any other payments of money or
other benefits due to the Employee hereunder could cause the application of an
accelerated or additional tax under Section 409A of the Code, the Company may
(i) adopt such amendments to the Agreement, including amendments with
retroactive effect, that the Company determines necessary or appropriate to
preserve the intended tax treatment of the benefits provided by the Agreement
and/or (ii) take such other actions as the Company determines necessary or
appropriate to comply with the requirements of Section 409A.


(b)A termination of employment shall not be deemed to have occurred for purposes
of this Agreement providing for the payment of any amounts or benefits that are
considered nonqualified deferred compensation under Section 409A upon or
following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” If the Employee is deemed on the
date of termination to be a “specified employee” within the meaning of that term
under Section 409A(a)(2)(B), then, notwithstanding any other provision herein,
with regard to any payment or the provision of any benefit that is considered
nonqualified deferred compensation under Section 409A payable on account of a
“separation from service,” such payment or benefit shall not be made or provided
prior to the date which is the earlier of (A) the expiration of the six-month
period measured from the date of such “separation from service” of the Employee,
and (B) the date of the Employee’s death (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 18(b) (whether they would have otherwise been payable in a single
lump sum or in installments in the absence of such delay) shall be paid or
reimbursed to the Employee in a lump sum on the first business day following the
Delay Period, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.


(c)(i) All expenses or other reimbursements as provided herein shall be payable
in accordance with the Company’s policies in effect from time to time, but in
any event any reimbursements that are non-qualified deferred compensation
subject to Section 409A of the Code shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Employee; (ii) no such reimbursement or expenses eligible for
reimbursement in any taxable year shall in any way affect the expenses eligible
for reimbursement in any other taxable year; and (iii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchanged for another benefit.


(d)For purposes of Section 409A, the Employee’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this


5

--------------------------------------------------------------------------------




Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within thirty days following the date of termination”),
the actual date of payment within the specified period shall be within the sole
discretion of the Company.


(e) Nothing contained in this Agreement shall constitute any representation or
warranty by the Company regarding compliance with Section 409A. The Company has
no obligation to take any action to prevent the assessment of any additional
income tax, interest or penalties under Section 409A on any person and the
Company, its subsidiaries and affiliates, and each of their employees and
representatives shall not have any liability to the Employee with respect
thereto.


19.Compliance with Board Policies. The Employee shall be subject to the written
policies of the Board, including, without limitation, any policy relating to the
claw back of compensation, as they exist from time to time during the Employee’s
employment with the Company.


20.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.


[SIGNATURE PAGE FOLLOWS]














































































 








6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.


 
 
 
 
 
 
 
 
 
 
 
STERLING JEWELERS INC.
 
 
 
 
 
 
 
 
 
 
 
By:
 
/s/ Virginia C. Drosos
 
 
 
 
Name:
 
Virginia C. Drosos
 
 
 
 
Title:
 
Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
EMPLOYEE
 
 
 
 
By:
 
/s/ Judith Lynn Dennison
 
 
 
 
 
 
Judith Lynn Dennison







--------------------------------------------------------------------------------





Exhibit A
RELEASE AGREEMENT
This RELEASE (“Release”) dated as of ___________, 2020 between Sterling Jewelers
Inc., a Delaware corporation (the “Company”), and Judith Lynn Dennison (the
“Employee”).
WHEREAS, the Company and the Employee previously entered into that certain
Confidential Separation and Release Agreement dated as of June ___, 2020 (the
“Agreement”) pursuant to which the Employee’s employment with the Company shall
terminate as of August 31, 2020; and
NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein and in the Agreement, the Company and the Employee agree as follows:
1.Capitalized terms not defined herein shall have the meaning as defined under
the Agreement.


2.In consideration of the Employee’s release under Paragraph 3 hereof, the
Company shall pay to the Employee or provide benefits to the Employee as set
forth in Section 2, as applicable, of the Agreement, which is attached hereto
and made a part hereof.


3.The Employee, on the Employee’s own behalf and on behalf of the Employee’s
heirs, estate and beneficiaries, does hereby release the Company, and in such
capacities, any of its subsidiaries or affiliates, and each past or present
officer, director, agent, employee, shareholder, and insurer of any such
entities, from any and all claims made, to be made, or which might have been
made of whatever nature, whether known or unknown, from the beginning of time,
including those that arose as a consequence of the Employee’s employment with
the Company, or arising out of the severance of such employment relationship, or
arising out of any act committed or omitted during or after the existence of
such employment relationship, all up through and including the date on which
this Release is executed, including, without limitation, any tort and/or
contract claims, common law or statutory claims, claims under any local, state
or federal wage and hour law, wage collection law or labor relations law, claims
under any common law or other statute, claims of age, race, sex, sexual
orientation, religious, disability, national origin, ancestry, citizenship,
retaliation or any other claim of employment discrimination, including under
Title VII of the Civil Rights Acts of 1964 and 1991, as amended (42 U.S.C. §§
2000e et seq.), Age Discrimination in Employment Act, as amended (29 U.S.C. §§
621, et seq.); the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.),
the Rehabilitation Act of 1973 (29 U.S.C. 701 et seq.), the Family and Medical
Leave Act (29 U.S.C. §§ 2601 et seq.), the Employee Retirement Income Security
Act of 1974, as amended (29 U.S.C. §§ 1001 et seq.), the Ohio Civil Rights Act
(Ohio Rev. Code Ann. §§ 4112.01-4112.99, the Ohio Whistleblower’s Protection
Statue (Ohio Rev. Code Ann. §§ 4113.51-4113.53), and any other law (including
any state or local law or ordinance) prohibiting employment discrimination or
relating to employment, retaliation in employment, termination of employment,
wages, benefits or otherwise.  In connection with this release provision, the
Employee does not waive the Employee’s right to file a charge with the EEOC or
participate in an investigation conducted by the EEOC; however, the Employee
expressly waives the Employee’s right to monetary or other relief should any
administrative agency, including but not limited to the EEOC, pursue any claim
on the Employee’s behalf, except that the Employee is not prohibited from
receiving any monetary award from the Securities and Exchange Commission
pursuant to Section 21F of the Securities Exchange Act of 1934.  The Employee
relinquishes any right to future employment with the Company and the Company
shall have the right to refuse to re-employ the Employee, in each case without
liability of the Employee or the Company.  The Employee acknowledges and agrees
that even though claims and facts in addition to those now known or believed by
him to exist may subsequently be discovered, it is the Employee’s intention to
fully settle and release all claims he may have against the Company and the
persons and entities described above, whether known, unknown or suspected.


4.The Company and the Employee acknowledge and agree that the release contained
in Paragraph 3 does not, and shall not be construed to, release or limit the
scope of any existing obligation of the Company and/or any of its subsidiaries
or affiliates (i) to defend and indemnify the Employee for the Employee’s acts
as an officer or director of Company in accordance with the Certificate of
Incorporation and all agreements thereunder, (ii) to pay any amounts pursuant to
Section 2 of the Agreement, or (iii) with respect to the Employee’s rights as a
shareholder of the Company, Signet or any of their subsidiaries.


5.The Employee acknowledges that pursuant to the Release set forth in Paragraph
3 above, the Employee is waiving and releasing any rights he may have under the
Age Discrimination in Employment Act of 1967 (“ADEA”) and that the Employee’s
waiver and release of such rights is knowing and voluntary. The Employee
acknowledges that the consideration given for the ADEA waiver and release under
this Release is in addition to anything of value to which the Employee was
already entitled.


(a)The Employee further acknowledges that he has been advised by this writing
that:




1

--------------------------------------------------------------------------------




(i)the Employee should consult with an attorney prior to executing this Release
and has had an opportunity to do so;


(ii)the Employee has up to twenty-one (21) days within which to consider this
ADEA waiver and release;


(iii)the Employee has seven (7) days following the Employee’s execution of this
Release to revoke this ADEA waiver and release, but only by providing written
notice of such revocation to the Company in accordance with the “Notice”
provision in Section 16 of the Agreement;


(iv)the ADEA waiver and release shall not be effective until the seven (7) day
revocation period has expired; and


(v)the twenty-one (21) day period set forth above shall run from the date the
Employee receives this Release. The Parties agree that any modifications made to
this Release prior to its execution shall not restart, or otherwise affect, this
twenty-one day (21) period.


(b)    It is the intention of the parties in executing this Release that this
Release shall be effective as a full and final accord and satisfaction and
release of and from all liabilities, disputes, claims and matters covered under
this Release, known or unknown, suspected or unsuspected.
6. This Release shall become effective on the first (1st) day following the day
that this Release becomes irrevocable under Paragraph 5. All payments due to the
Employee shall be payable in accordance with the terms of the Agreement.


[remainder of page intentionally blank]


2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.


STERLING JEWELERS INC.


By:    ___________________________            Name:
Title:


JUDITH LYNN DENNISON


__________________________________
                








3